         Case 1:20-cv-01190-JLT Document 7 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MOISES CHAVEZ,                                        Case No.: 1:20-cv-01190-JLT (PC)

12                      Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
13          v.
                                                           (Doc. 2)
14   S. GUSTAVESON, et al.,
                                                           ORDER DIRECTING PAYMENT
15                      Defendant.                         OF INMATE FILING FEE BY KINGS
                                                           COUNTY JAIL
16

17
            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
18
     leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
19
     required by ' 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
20
     Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
21
     § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
22
     the preceding month=s income credited to plaintiff’s trust account. The Kings County Sheriff or
23
     his designee is required to send to the Clerk of the Court payments from plaintiff’s account each
24
     time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28
25
     U.S.C. § 1915(b)(2). Thus, the Court ORDERS:
26
            1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;
27
            2.      The Kings County Sheriff or his designee shall collect payments from
28
                                                       1
        Case 1:20-cv-01190-JLT Document 7 Filed 02/08/21 Page 2 of 2


 1        plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 2        preceding month’s income credited to the prisoner=s trust account and shall forward

 3        those payments to the Clerk of the Court each time the amount in the account

 4        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 5        been collected and forwarded to the Clerk of the Court. The payments shall be

 6        clearly identified by the name and number assigned to this action.

 7        3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

 8              in forma pauperis application on the Kings County Sheriff via United States Postal

 9              Service.

10        4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
                Department, U.S. District Court, Eastern District of California, Sacramento Division.
11
          5. Within 60 days of the date of service of this order, plaintiff shall submit a certified
12
                copy of his prison trust account statement for the six-month period immediately
13
                preceding the filing of the complaint, if plaintiff has not already done so.
14

15
     IT IS SO ORDERED.
16
       Dated:     February 6, 2021                             /s/ Jennifer L. Thurston
17                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                      2
